PER CURIAM.
The parties agreed in the Tax Court, and do here, that the same issues are presented as were involved in Commissioner v. Le Roy, 152 F.2d 936, the opinion in which is handed down herewith. It does not definitely appear whether this respondent’s vendor was a non-resident of the tax district in which the real estate was located but we may, and do, assume that to be so in view of the above mentioned agreement of the parties. The fact that this respondent reported its income for taxation on the accrual, instead of on the cash, basis is of no consequence.
Decision affirmed on the authority of Commissioner v. Le Roy, supra.